United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-957
Issued: November 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2010 appellant filed a timely appeal from the October 19, 2009 decision
of the Office of Workers’ Compensation Programs denying his claim for hearing loss. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his bilateral
hearing loss was causally related to factors of his employment.
FACTUAL HISTORY
On April 17, 2009 appellant, then a 58-year-old heavy mobile mechanic inspector, filed
an occupational disease claim alleging that his bilateral hearing loss was due to noise exposure at
work. The record reflects exposure to hammer chisels, impact wrenches, test cell equipment for
transmission, ground hop engines, test engines in tanks, generator test equipment and combat
vehicle noise.

In an August 13, 2009 report, Dr. Beatrice Smith, a Board-certified otolaryngologist,
reviewed the medical evidence and provided the results of audiometric testing. She diagnosed
bilateral high frequency hearing loss that was not caused by noise exposure in appellant’s federal
employment. Audiometric test results from 2001 to 2009 did not show a standard threshold shift
and appellant was not exposed to sufficient noise to cause hearing loss in his federal job.
Dr. Smith noted that appellant was not exposed to noise at or above 85 decibels with a timeweighted average of 75 decibels. He was not required to use hearing protection unless “someone
was beating on equipment or there was a loud motor running.” In these situations, appellant
wore hearing protection. The earliest audiogram available, dated October 9, 2001, showed
normal hearing sensitivity through 2000 hertz bilaterally with a mild high frequency loss.
Audiograms from 2003 to 2005 were essentially the same as the 2001 test but the December 28,
2005 test revealed a decrease in sensitivity in both ears. An audiogram obtained a week later, on
January 3, 2006, showed improvement. The last audiogram from the employing establishment,
dated January 9, 2009, was essentially the same as the 2006 test. The August 13, 2009
audiometric testing performed for Dr. Smith did not show a standard threshold shift in either ear
in excess of hearing loss caused by the normal aging process.
On October 6, 2009 an Office medical adviser reviewed the record and reported that
Dr. Smith found that appellant’s bilateral sensorineural hearing loss was not caused by his
federal employment.
By decision dated October 19, 2009, the Office denied appellant’s claim for bilateral
hearing loss on the grounds that the evidence did not establish causal relationship.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.1 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence. Rationalized
medical opinion evidence is medical evidence, which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.2
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s claimed condition became apparent during a period of
1

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

2

employment, nor his belief that his condition was aggravated by his employment, is sufficient to
establish causal relationship.3
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that his
bilateral hearing loss was causally related to factors of his employment.
Dr. Smith reviewed the medical evidence and provided the results of audiometric testing.
She diagnosed bilateral high frequency hearing loss but found it was not due to appellant’s
history of noise exposure. Audiometric test results from 2001 to 2009 did not show a standard
threshold shift and appellant was not exposed to sufficient noise to cause hearing loss in his
federal job. Dr. Smith noted that appellant was not exposed to noise at or above 85 decibels with
a time-weighted average of 75 decibels. A 2001 audiogram showed normal hearing sensitivity
through 2000 hertz bilaterally with a mild high frequency loss. Audiograms from 2003 to 2005
were essentially the same. The January 9, 2009 audiometric study was essentially the same as
the 2006 test. Based on Dr. Smith’s review of the audiograms of record, she did not find a
standard threshold shift in either ear in excess of hearing loss caused by the aging process.
Dr. Smith’s report is based on a complete and accurate factual and medical background and a
review of audiograms from 2001 to 2009. Her report establishes that appellant’s bilateral
hearing loss was not causally related to his employment.
The Office properly referred Dr. Smith’s report to the Office medical adviser, who
concurred in the finding that appellant’s hearing loss was not employment related. There is no
medical evidence of record that supports causal relation.4
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a bilateral
hearing loss causally related to factors of his employment.

3

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

The question of causal relationship is medical and must be resolved by probative medical evidence. See S.D., 58
ECAB 149 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2009 is affirmed.
Issued: November 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

